DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Applicant's 03 June 2022 amendment is acknowledged.  Claims 1-55 and 57-70 have been cancelled.  No claims have been amended.  New claims 77-81 have been added.  Claims 56 and 71-81 are pending.

Claims 78 and 79 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (elected species of Format 5 requires a CH3 dimer, which is excluded by new claims 78 and 79), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 27 May 2020.

Claims 56, 71-77, 80, and 81 are under consideration.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 56, 71-77, 80, and 81 are rejected under 35 U.S.C. 103 as being unpatentable over WO2014/144357 to Lo et al., (“Lo;” of record) and Gunasekaran et al. J Biol. Chem 285:19637-46 (2010) (“Gunasekaran;” of record).
The teachings of Lo and Gunasekaran set forth in the previous office actions are incorporated here in full, as are the reasons those teachings render the claimed invention unpatentable.  The remarks that follow focus on the newly added claims and Applicant’s arguments
Claim Amendments
The 03 June 2022 claim amendments added new claims 77, 80, and 81 (new claims 78 and 79 were directed to non-elected species).  New claim 77 recites that the construct of claim 56 comprises a dimeric Fc which binds FcR.  New claim 80 recites that the first and second ABD bind to different antigens.  New claim 81 recites that the first and/or second ABDs bind an antigen which undergoes down-modulation or which is internalized when bound by conventional IgG antibodies.   
Rejection Applied to Amended Claims
The rejection of record is incorporated here in full.  Regarding new claim 77, as previously noted, the rejection of record provided a dimeric Fc which necessarily binds FcR at least because none of the substitutions of Gunasekaran for promoting dimerization preclude retention of this inherent function of a dimeric Fc region.  The electrostatic substitutions that Gunasekaran used to promote heterodimerization were in the CH3 domain, whereas FcR binding (including binding to FcgRIII (aka CD16)) localizes to hinge/CH2 portions of the Fc domain.  Regarding new claim 80, the resulting constructs of record would have first and second ABD that bind different antigens: one ABD specific for a tumor antigen such as TNFR1 and one ABD specific for a target on an effector cell, such as CD3.  Regarding claim 81, TNFR1, discussed as the target antigen in the rejection of record, meets the limitation of an antigen that internalizes following crosslinking by conventional IgG antibodies. 

Applicant’s Arguments and Examiner’s Response
Applicant's arguments in the 03 June 2022 Remarks have been carefully considered but they still are not convincing.     
On pages 6-7, Applicant avers that the “primary reference” Lo fails to suggest, and in fact teaches away, from the claimed invention because Lo is limited to tetravalent, bispecific antibodies.  It is additionally applicant’s position that the modification of Lo is improper, contradicts the entire focus of Lo, and is based on impermissible hindsight.  These arguments are not convincing because the rejection was premised on what one of ordinary skill in the art would have found obvious over the combined teachings of Lo and Gunasekaran.  The instant claims recite generic structures unrestricted to any particular specificity. The rejection of record provided a particular situation in which the ordinary artisan would have recognized the desirability of providing constructs that bound both the activating antigen and the target antigen monovalently.  Whether the modification is articulated modifying the construct of Lo to link the VL-CL to the Fc or as adding an Fab to Gunasekaran’s construct of Figure 4a the result and motivation for making the monovalent, bispecific construct is the same—monovalent binding that avoided activating the target antigen when the target antigen was one that stimulated growth of a tumor cell expressing it. 
On pages 9-12 Applicant reiterates their position that Lo discusses the teachings of Gunasekaran and that the Office has inaccurately characterized Lo’s discussion regarding light chain mispairing and approaches provided in other background references cited in Lo.  This argument has been previously addressed.  It remains the position of the Office that the ordinary artisan prior to the effective filing date of the claimed invention would view the teachings of Lo and Gunasekaran as a whole and would have recognized that light chain mispairing was not an issue that would have precluded the proposed modification.  One light chain (i.e. VL-CL) component would have been appended to a hinge-CH2-CH3, as shown in Figure 4a of Gunasekaran. That light chain is not “free”, nor is the VH-CH1 when it is appended to the hinge-CH2-CH3.  In contrast, structures comprising two distinct Fab fragments incorporated into a multispecific structure have two “free” light chains, which creates the potential for mispairing.  Stated another way, Lo’s discussion regarding light chain mispairing is pertinent to constructs that have two VL-CL polypeptides as “free” polypeptides not incorporated into a larger structure.  That is not the structure formed when either an Fab is appended to a CH3 domain of the structure of Gunasekaran or the VL-CL of Lo’s construct is directly linked to the hinge-CH2-CH3 to make a monovalent, bispecific construct.     
Lastly, Applicant’s comment that new claim 77 expressly requires a dimeric Fc that binds FcR is acknowledged.  But as noted above, the dimeric Fc of the bispecific, monovalent construct would have been expected to bind FcR given that FcR binding is mediated primarily by hinge/CH2.  
Therefore after a fresh consideration of the amended claims, Applicant's arguments, and the evidence provided, the rejection is maintained, essentially for the reasons of record and as elaborated upon above.



Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For information about eTerminal Disclaimers, see http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 56, 71-77, 80, and 81 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 6, and 8-26 of U.S. Patent No. 10,113,003 (of record).   
Although the claims at issue are not identical, they are not patentably distinct from each other because the multispecific antigen binding protein used in the method claimed in the ‘003 patent is a multispecific protein comprising first and second antigen binding domain formed by the interaction of a first chain comprising V1-(CH1 or CK)-Fc domain-V2-(CH1 or CK), a second chain comprising V1-(CH1 or CK)-Fc domain, and a third chain comprising V2-(CH1 or CK).  Regarding newly added claims 77, 80, and 81, the dependent claims of the ‘003 result in constructs with dimeric Fc, binding two different antigens, including antigens that would internalize when bound by IgG.  The teachings of the ‘003, although reciting methods, nevertheless anticipate or render obvious the instant claims.
Applicant’s request to hold the rejection in abeyance is again acknowledged.  




Claims 56, 71-77, 80, and 81 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 66 and 84 of copending application 15321674, which issued as claims 4 and 8 of US11208480 on 28 December 2021, thereby converting the provisional rejection into a non-provisional rejection.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 66 of the currently copending application also recites a multispecific protein that is a trimer with a dimeric Fc and that has the domain arrangements shown in claim 56 to form two antigen binding sites.  Newly added claims 77, 80, and 81 recite limitations that are necessarily met by the conflicting claims.  Therefore, the claims are not patentably distinct.
Applicant’s request to hold the rejection in abeyance is acknowledged.  


Claims 56, 71-77, 80, and 81 are rejected on the ground of nonstatutory double patenting as being unpatentable over 16173114 (e.g., claim 79, 83, 84, 93, 95-98), pub’d as US20190048093 (of record) and now issued as US11267897.
Although the claims at issue are not identical, they are not patentably distinct from each other because at least the noted claim of the copending application that have now issued also recite a multispecific protein that is a trimer with a dimeric Fc and that has the domain arrangements shown in claim 56 to form two antigen binding sites.  Newly added claims 77, 80, and 81 recite limitations that are necessarily met by the conflicting claims.  Therefore, the claims are not patentably distinct.
Applicant’s request to hold the rejections in abeyance is again acknowledged.  


Claims 56, 71-77, 80, and 81 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least one claim of each of the following copending applications: 
16173150 (e.g., claim 79), pub’d as US20190055315 (of record); and
16677709 (e.g., claim 53(1) in view of the optional Fc), pub’d as US20200131268 (of record).

Although the claims at issue are not identical, they are not patentably distinct from each other because at least the noted claim of each of the copending application also recites a multispecific protein that is a trimer with a dimeric Fc and that has the domain arrangements shown in claim 56 to form two antigen binding sites.  Newly added claims 77, 80, and 81 recite limitations that are necessarily met by the conflicting claims.  Therefore, the claims are not patentably distinct.
This is a provisional double patenting rejection because the conflicting claims have not in fact been patented.
Applicant’s request to hold the rejections in abeyance is again acknowledged.  



Allowable Subject Matter 
No claim is allowed.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 7:30 to 17:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JESSICA H ROARK/Primary Examiner, Art Unit 1643